[Cite as State v. Price, 2019-Ohio-3201.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 28150
                                                 :
 v.                                              :   Trial Court Case No. 2017-CRB-7519
                                                 :
 LACHASHIA C. PRICE                              :   (Criminal Appeal from Municipal Court)
                                                 :
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                             Rendered on the 9th day of August, 2019.

                                            ...........

TROY B. DANIELS, Atty. Reg. No. 0084957, Assistant City of Dayton Prosecutor, 335
West Third Street, Room 372, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

MARIA L. RABOLD, Atty. Reg. No. 0089080, 443 East Central Avenue, Miamisburg, Ohio
45342
      Attorney for Defendant-Appellant

                                            .............




TUCKER, J.
                                                                                          -2-




      {¶ 1} Defendant-appellant Lachashia Price appeals from her conviction for

domestic violence and criminal damaging. Specifically, she contends that there was

insufficient evidence to sustain the conviction for domestic violence and that that

conviction was also against the weight of the evidence. We conclude that the State

presented sufficient evidence to sustain the conviction, as there was evidence from which

a rational trier of fact could have found the essential elements of the offense proven

beyond a reasonable doubt. We further conclude that Price’s conviction was not against

the manifest weight of the evidence.      Accordingly, the judgment of the trial court is

affirmed.



                             I.     Facts and Procedural History

      {¶ 2} This case stems from an altercation that occurred between Price and her

half-sister Tieya Price on November 16, 2017.1      Following an investigation, Price was

charged with domestic violence, assault and criminal damaging.           A bench trial was

conducted on June 7, 2018.

      {¶ 3} During the trial, Tieya testified that, on the date of the altercation, Price and

Price’s boyfriend, Jermain Talie, drove to Tieya’s home in order to shower. While there,

Price asked Tieya for five dollars in order to purchase gasoline for her vehicle which she

had parked at Tieya’s residence. Tieya informed Price that she did not have money to

give her. Thereafter, Tieya drove both Price and Talie to their places of employment.



1
  Because they share the same last name, we will refer to Lachashia Price as “Price” and
to her half-sister as “Tieya.”
                                                                                           -3-


Price’s vehicle remained at Tieya’s residence. Tieya testified that she and her teenaged

daughter, Lamya Demmons, picked up Price from her workplace at approximately 7:30

p.m. that same day and then drove around for several hours. Tieya testified that, when

they returned to Tieya’s residence, Price was upset because Tieya had not loaned her

the five dollars she had requested earlier. According to Tieya, Price detached Tieya’s

rearview mirror from the vehicle and hit Tieya in the face with it. Tieya testified that Price

then punched her in the face. Afterward, Price proceeded to kick Tieya’s vehicle. Tieya

testified that Price and Talie then left the scene and that Tieya then called 911. Tieya

testified that, after the incident, she consumed some alcohol.

        {¶ 4} Demmons also testified that Price hit Tieya in the face with both the rearview

mirror and with her fist.      She further testified that Price kicked Tieya’s vehicle.

Demmons denied that her mother had been drinking. Demmons left the scene before

the police arrived.

        {¶ 5} Dayton Police Officer Terrell Moore testified that he was dispatched to the

scene where he met Tieya. Moore testified that Tieya appeared to have been assaulted

and that she had blood on her face. He testified that Tieya appeared to be under the

influence of alcohol. He also testified that Price was not at the scene.

        {¶ 6} Dayton Police Officer Karina Sulek testified that she was also dispatched to

the scene. She testified that Tieya, who was the only party on the scene, appeared to

have used alcohol. Sulek noted injuries and blood on Tieya’s face. Sulek took pictures

of Tieya and her vehicle. The vehicle had a crack to the front bumper and a dent in the

rear.

        {¶ 7} Price testified that when Tieya picked her up from work, Tieya had been
                                                                                           -4-


drinking alcohol. Price testified that as the night progressed, Tieya became intoxicated

and appeared angry. At some point, Talie joined the group, which eventually returned

to Tieya’s residence and retrieved a gas can. Price testified that Tieya and Demmons

began to argue in the house; Price and Talie broke up the fight, and the four then returned

to Tieya’s car to go get gas for Price’s car.   Price testified that she and Talie were in the

back seats of the vehicle.

       {¶ 8} According to Price, as the car pulled out of the parking lot, Tieya and

Demmons began to argue again, and Tieya stopped the vehicle and attempted to hit

Demmons with the rearview mirror. Demmons exited the vehicle. Tieya put the car in

park, exited, approached Demmons, and the two began to fight. Price testified that Talie

intervened. Price testified that she and Talie then told Demmons that she could stay with

them for the night and that they would get gasoline on their own. According to Price,

Tieya became angry with her for intervening, and Tieya spit on and bit Talie. Price further

testified that, as she was attempting to get Demmons into Price’s car, Tieya began to kick

the vehicle. Price testified that she then kicked the back of Tieya’s car. Price testified

that she was standing by her own car when Tieya pulled her hair, hit her, and jumped into

Price’s car to attempt to “mess up” the car by shifting the gears. According to Price,

while Tieya was pulling her hair, Price hit Tieya in self-defense. When the altercation

ended, Price and Talie left the scene in Price’s car. Talie’s testimony was similar to

Price’s. Both Price and Talie testified that they called the police after the incident, but

they admitted that they never spoke to an officer. On rebuttal, Demmons denied getting

into an argument with her mother. During her testimony, Tieya also denied fighting with

her daughter.
                                                                                        -5-


      {¶ 9} The trial court found Price guilty on all charges. During sentencing, the trial

court merged the assault and domestic violence charges and proceeded to sentence

Price for domestic violence and criminal damaging. The court sentenced Price to a jail

term of 180 days, all of which was suspended. The court also imposed five years

community control, restitution, a $50 fine and court costs; for the first year, Price was

placed on supervised probation, but thereafter the community control was “modif[ied] to

non-reporting.”

      {¶ 10} Price appeals.



                  II.    Sufficiency and Manifest Weight of the Evidence

      {¶ 11} Price’s four assignments of error state as follows:

             APPELLANT’S CONVICTION OF DOMESTIC VIOLENCE WAS

      AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

             THE STATE’S EVIDENCE WAS INSUFFICIENT TO SATISFY ITS

      BURDEN TO PROVE EACH AND EVERY ELEMENT OF DOMESTIC

      VIOLENCE BEYOND A REASONABLE DOUBT.

             APPELLANT’S CONVICTION OF ASSAULT WAS AGAINST THE

      MANIFEST WEIGHT OF THE EVIDENCE.

             THE STATE’S EVIDENCE WAS INSUFFICIENT TO SATISFY ITS

      BURDEN TO PROVE EACH AND EVERY ELEMENT OF ASSAULT
                                                                                         -6-


       BEYOND A REASONABLE DOUBT.2

       {¶ 12} Price contends that the State did not present evidence sufficient to sustain

the conviction for domestic violence and that her conviction was against the manifest

weight of the evidence.

       {¶ 13} A sufficiency of the evidence analysis focuses upon whether the

prosecution presented adequate evidence, viewing such evidence in the light most

favorable to the prosecution, to sustain the verdict. (Citations omitted.) State v. Radford,

2d Dist. Clark No. 2016-CA-80, 2017-Ohio-8189, ¶ 14. The prosecution has presented

sufficient evidence when “any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt.” Id., quoting State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 14} A manifest weight analysis, in contrast, requires an appellate court to review

the record, weigh the evidence and any reasonable inferences allowed by the evidence,

consider witness credibility, and determine whether the trier of fact, in resolving any

evidentiary conflicts, “clearly lost its way and created such a miscarriage of justice that

the conviction must be reversed and a new trial ordered.” Id. at ¶ 15. This consideration

of the evidence must be exercised with caution so that a new trial will only be granted “in

the exceptional case in which the evidence weighs heavily against the conviction.” Id.,

quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

Though different legal concepts are involved, if it is concluded that a verdict is supported


2
 As stated above, Price was convicted of domestic violence and criminal damaging; the
assault was merged with the domestic violence, and Price was not convicted of assault.
We will address the assignments of error only as they relate to the domestic violence
conviction.
                                                                                         -7-


by the manifest weight of the evidence, the evidence, by necessity, is legally sufficient.

Id. at ¶ 16.

       {¶ 15} R.C. 2919.25, which proscribes domestic violence, states in pertinent part

that “[n]o person shall knowingly cause or attempt to cause physical harm to a family or

household member.”       R.C. 2919.25(A).     “A person acts knowingly, regardless of

purpose, when the person is aware that the person's conduct will probably cause a certain

result or will probably be of a certain nature.” R.C. 2901.22(B). “Family or household

member” means any “person related by consanguinity or affinity to the offender” who “is

residing or has resided with the offender[.]” R.C. 2919.25(F)(1)(a)(ii).

       {¶ 16} Price’s argument hinges upon her claim that the testimony of her sister and

niece was not credible and that the testimony given by herself and Talie was the only

believable account of the incident. Thus, she claims that there was no credible evidence

that she committed domestic violence, and alternatively, she argues that the credible

evidence supported a finding that she acted in self-defense.

       {¶ 17} The credibility of the witnesses and the weight to be given to their testimony

are primarily matters for the trier of fact to resolve. State v. DeHass, 10 Ohio St. 2d 230,

231, 227 N.E.2d 212 (1967). “Because the factfinder * * * has the opportunity to see and

hear the witnesses, the cautious exercise of the discretionary power of a court of appeals

to find that a judgment is against the manifest weight of the evidence requires that

substantial deference be extended to the factfinder's determinations of credibility. The

decision whether, and to what extent, to credit the testimony of particular witnesses is

within the peculiar competence of the factfinder, who has seen and heard the witness.”

State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).
                                                                                               -8-


An appellate court will not substitute its judgment for that of the trier of fact on the issue

of witness credibility unless it is patently apparent that the factfinder lost its way in arriving

at its verdict. State v. Bradley, 2d Dist. Champaign No. 97-CA-03, 1997 WL 691510, *4

(Oct. 24, 1997).

       {¶ 18} With regard to the claim that Tieya and Demmons presented testimony

lacking credibility, Price claims that they had “wildly” contradictory accounts regarding the

rearview mirror. Specifically, Price claims Tieya testified that Price was inside the vehicle

when she grabbed the rearview mirror and that Tieya later testified that Price was outside

the vehicle at the point she grabbed the mirror. Price also notes that Demmons testified

that Price was outside the vehicle.          Price further contends that Tieya lied about

consuming alcohol.

       {¶ 19} From our reading of the transcript, we conclude that both Demmons and

Tieya testified that Price was outside of the vehicle when she reached over Tieya and

grabbed the rearview mirror. We find no support for the claim that Tieya also testified

that Price was inside the car when she grabbed the mirror. Further, the record shows

that, while Tieya denied using alcohol prior to the altercation, she did admit to having a

couple of drinks after Price left the scene. Further, both Tieya and Demmons testified

that Price hit Tieya in the face both with the mirror and her fists. They also testified that

Price was the sole aggressor in the incident. The testimony of the police, as well as the

pictures entered into the record, support the claim that Tieya had been hit in the face and
                                                                                          -9-


suffered injury.3 Based upon our review of the record, we find no actual discrepancy in

this testimony and we cannot conclude that Tieya lied about her alcohol use. Nor can

we agree with Price that this testimony was so inherently lacking in credibility as to render

her conviction against the manifest weight of the evidence.

       {¶ 20} Any disputes regarding the facts presented at trial were for the trial court to

resolve. We cannot say that the trial court's decision to give more credence to the

testimony of Tieya and Demmons demonstrated a circumstance where the trial court, as

the trier of fact, clearly lost its way so that a miscarriage of justice occurred. Because

the trial court's resolution of this conflict was not against the manifest weight of the

evidence, the conviction was supported by sufficient evidence.             The trial court,

accordingly, did not err by rejecting Price’s claim of self-defense and finding her guilty of

the offense of domestic violence.

       {¶ 21} Accordingly, all of Price’s assignments of error are overruled.



                                        III.   Conclusion

       {¶ 22} All of Price’s assignments of error being overruled, the judgment of the trial

court is affirmed.

                                      .............


FROELICH, J. and HALL, J., concur.




3
 There is also evidence in this record upon which the finder of fact could have reasonably
concluded that Price and Tieya were family members as defined by R.C.
2919.25(F)(1)(a)(ii). Specifically, there is evidence that Price had resided in Tieya’s
home at different times, often for several months at a time, and had a common parent.
                              -10-




Copies sent to:

Troy B. Daniels
Maria L. Rabold
Hon. Christopher D. Roberts